FLAHERTY, Chief Justice,
concurring.
I join the majority’s opinion, but write separately to express the view that in addition to the error of admitting victim impact testimony in this case, it was also error to fail to instruct the jury that appellant would be statutorily ineligible for parole if sentenced to life in prison. It is true that we have held in prior cases that this instruction need not be given except where the appellant’s future dangerousness is at issue; however, I would reverse those cases and require the instruction in any case in which the Commonwealth seeks the death penalty.
If we require juries to take responsibility for deciding between life imprisonment and death, we have the duty to instruct the juries fully on the options from which they must choose. There can be no harm in instructing juries that in Pennsylvania ap*186pellant would be statutorily ineligible for parole if sentenced to life in prison, and that this sentence, nonetheless, may be commuted by the governor. On the other hand, if we do not so instruct, a jury, erroneously believing that a prisoner sentenced to life may be paroled within a period of years, may impose the death penalty for reasons which are not based in law.
Justice ZAPPALA joins this concurring opinion.